NO. 07-02-0272-CR

                                    IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                 PANEL E

                                    SEPTEMBER 26, 2002
                               ______________________________

                                            BOBBY J. CATE,

                                                                    Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                     Appellee
                             _________________________________

               FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2001-436,240; HON. BRADLEY UNDERWOOD, PRESIDING
                         _______________________________

Before QUINN and REAVIS, JJ. and BOYD, SJ.*

        Appellant, Bobby J. Cate, appealed from his conviction for aggravated sexual

assault. We dismiss the proceeding for lack of jurisdiction.

        Sentence was imposed on March 21, 2002. Appellant then filed a motion for new

trial on April 19, 2002. To be timely, a notice of appeal must be filed within 30 days after

the sentence is imposed or suspended in open court or within 90 days after the sentence

is so imposed if a motion for new trial is filed. TEX . R. APP. P. 26.2(a). Thus, appellant’s



        *
         John T. Bo yd, C hief Justice (Ret.), Se venth Co urt of Appeals, sitting by assignm ent. Tex. Gov’t
Co de A nn. §75.0 02(a )(1) (V erno n Su pp. 2002 ).
notice of appeal was due to be filed here on June 19, 2002, but was not filed until July 19,

2002. Furthermore, a timely motion to extend the June 19th deadline did not accompany

or precede the notice.

       Since a timely filed notice of appeal is essential to invoke our appellate jurisdiction,

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996), and there was none here, we

can take no action other than to dismiss the proceeding. Id. at 523. Accordingly, the

appeal is dismissed for want of jurisdiction.



                                                  Per Curiam

Do not publish.